 

Exhibit 10.4

 

[tv487486_ex10-4img01.jpg]

 

Employee Annual Incentive Plan

Plan Document

 

Plan Effective: January 1, 2004

 

Revised/Approved: February 2, 2018

 

 1 

 

 

Employee Annual Incentive Plan

 

I. Introduction/Purpose

 

This Employee Annual Incentive Plan has been developed as a meaningful
compensation tool for employees at all levels, who through high levels of
performance, contribute to the success and profitability of Juniata Valley
Financial Corp (Company). The Plan is designed to support organizational
objectives, financial goals, and the best interests of the shareholders as
defined in the Bank’s Strategic Plan, by making available additional, variable,
and contingent at-risk compensation, in the form of cash awards.

 

The Employee Annual Incentive Plan is based upon the achievement of required
financial targets and other defined objectives consistent with those contained
in the Strategic Plan. The formulas and awards have been carefully constructed
to integrate the interests of the shareholder as well as enable the Bank to
attract, retain, and motivate high quality personnel and support the continued
growth and profitability of the Company.

 

The Plan is not meant to be a substitute for salary increases, but supplemental
to base salary and a reward for performance that contributes to outstanding
levels of long-term achievement.

 

While risk is an inherent aspect of business, this compensation plan is designed
to reward executives for certain levels of performance without encouraging undue
risk taking which could materially threaten the safety and soundness of the
organization or business unit.

 

II. Plan Year

 

The Plan year for this program will be the calendar year. The effective date of
the Plan is January 1, 2004. The performance measures for this will be
determined, calculated and approved annually.

 

III. Participation

 

In order to be eligible, an individual must meet the following criteria:

 

·Must have been employed prior to July 1 of the Plan year;

·Must be employed in a full-time or part-time position; and

·Must receive an overall rating of “Good” or better on his/her most recent
individual performance evaluation prior to the Plan year award.

 

 2 

 

  

A participant's eligibility ceases at termination of employment (other than
retirement, death or disability), and the participant will not receive any
awards under the Plan for the year of termination. Termination as a result of
retirement (as defined in the company’s retirement plans), death, or disability
will provide pro-rated awards in the Plan through the last working date for the
year in which termination occurred. If the participant dies during the Plan
year, his/her designated beneficiary shall receive a pro-rated share of any
award for which he/she would have been eligible.

 

Due to the various levels of responsibility of the positions within the Bank,
the Board of Directors has selected the following Tiers of participation for the
Employee Annual Incentive Plan. These tiers will generally be based upon
position responsibility and grade level.

 

Tier 1 – President and Chief Executive Officer

 

Tier 2 – Executive Vice President/Chief Financial Officer

 

Tier 3 –■

 

Tier 4 – ■

 

Tier 5 – ■

 

IV. Performance Factors

 

The annual portion of the Plan is based upon company financial performance
factors which may change from year to year. In general, these factors may be
measures such as return on assets, return on equity, net income, earnings per
share or similar indicators. The factors and weighing of the factors are
determined at the beginning of each Plan year. Each factor has quantifiable
objectives consisting of threshold, target and optimum goals. The Company’s
financial performance factors for the current year can be found in Exhibit A.

 

V. Award Calculation and Distribution

 

Awards under the Plan are calculated according to determination of the
established performance factors at year end. Company performance between the
threshold and target, and target and optimum is interpolated. Awards are
determined by taking the determined award percentage times eligible
compensation.

 

 3 

 

 

With regard to discretionary changes to award amounts relative to individual
performance, please reference the following:

 

·Tier 4 ■

 

·Tier 3 ■

 

·Tier 2 (Executive Vice President/Chief Financial Officer) – After the award is
calculated according to the financial performance factors, the President and
Chief Executive Officer may increase or decrease the award up to 10%* (of the
calculated award amount) based on the participant’s individual performance for
the year.

 

·Tier 1 (President and Chief Executive Officer) – After the award is calculated
according to the financial performance factors, the Board may increase or
decrease the award up to 10% (of the calculated award amount) based on the
participant’s individual performance for the year.

 

*All discretionary adjustments within the 10% (of the calculated award amount)
being made by the President and Chief Executive Officer will be reviewed and
approved by the Board of Directors.

 

Bank performance below threshold will result in no awards being paid under the
Plan. In the event this occurs, the President and Chief Executive Officer will
have discretion to grant individual awards, with approval by the Board of
Directors, for performance bonuses to those individuals who have achieved a high
level of individual performance within their divisions.

 

Annual awards are paid in cash less normal payroll tax withholding. Awards will
be paid within 75 days following the end of the plan year. Any participant
terminating employment (except retirement, death, or disability) prior to the
actual payment of the award will forfeit that award.

 

While every effort has been made to ensure that this incentive plan does not
motivate or reward undue risk taking, any results deemed to have been the result
of inappropriate risk will be backed out of incentive payments. The Board of
Directors has the discretion to lever incentive payments down by as much as 100%
if it is determined that excessive risk has been taken. This can be done on an
individual or overall basis, as appropriate.

 

VI. Clawback

 

Awards will be recalculated if the relevant company performance measures upon
which they are based are restated or otherwise adjusted within the 36-month
period following the public release of the financial information. Any material
overpayments or adjustments required by law will be owed back to the company.

 

 4 

 

 

VII. Administration

 

Eligible Compensation for purpose of this Plan is defined as a participant’s W-2
gross wages net of any option activity results, taxable retirement earnings,
prior year commissions and bonuses and any other imputed income resulting from
employee benefits.

 

The Board of Directors of the Bank may amend the Plan at any time.

 

Once established, performance factors will remain in place for the year, unless
the Board of Directors decides otherwise.

 

Participation, performance factors, thresholds, targets and any other
participation features are established each Plan year and may change from year
to year according to the strategic objectives of the bank.

 

At least annually, the Chief Financial Officer acting as the highest-ranking
risk officer will review this Plan and provide a detailed report including a
detailed assessment regarding any risk issues inherent in the Plan. This risk
report and the plan document in full will be reviewed by the Personnel and
Compensation Committee of the Board of Directors to ensure that the plan design
is consistent with the compensation philosophy of Juniata Valley Bank and that
the plan does not motivate undue risk taking. The annual review will also
include the market competitiveness of the plan, the plan’s alignment with the
Bank’s strategic plan, an assessment of how the plan meets the objectives in the
Introduction of this document, plus the plan’s impact on the overall safety and
soundness of the Bank. The Committee will then provide a report and
recommendations to the full Board of Directors who are responsible to approve
the Plan. The Board of Directors of the Bank may amend the Plan at any time.

 

The Plan does not constitute a contract of employment, and participation in the
Plan does not give any employee the right to be retained by the Bank or any
right or claim to an award under the Plan unless specifically accrued under the
terms of this Plan.

 

Any right of a participant or his or her beneficiary to the payment of an award
under this Plan may not be assigned, transferred, pledged or encumbered.

 

Any adjustments to the financial performance results utilized in this Plan
because of extraordinary gains or losses or other items must be approved by the
Board of Directors.

 

 5 

 

 

VIII. Plan Approval

 

This Plan has been amended and approved by the Board of Directors of Juniata
Valley Financial Corp on

 

            By             Board of Directors      Juniata Valley Financial Corp
 

 

 6 

 

 

Exhibit A: Bank Performance Factors and Award Schedule

Plan Year 2018

 

2018 Goals

 

Performance Measures

(Basic) Earnings Per Share (75%)

  Threshold   Target   Optimum  $0.99   $1.05   $1.16 

 

Return on Average Equity (25%)  Threshold   Target   Optimum   7.82%   8.24% 
 9.06%

 

2018 Award Schedule

 

   President &
CEO   EVP/CFO                 Tier 1*   Tier 2*   Tier 3*   Tier 4   Tier 5 
Min   12.00%   10.00%   ■    ■    ■  Target   20.00%   16.00%   ■    ■    ■ 
Max   30.00%   24.00%   ■    ■    ■ 

 

NOTE: Awards will be interpolated for performance levels between threshold and
target and target and maximum.

 

*Please see additional notes for these Tiers:

 

Tier 4 ■

 

Tier 3 ■

 

Tier 2 (Executive Vice President/Chief Financial Officer) – After the award is
calculated according to the financial performance factors, the President and
Chief Executive Officer may increase or decrease the award up to 10%* (of the
calculated award amount) based on the participant’s individual performance for
the year.

 

Tier 1 (President and Chief Executive Officer) – After the award is calculated
according to the financial performance factors, the Board may increase or
decrease the award up to 10% (of the calculated award amount) based on the
participant’s individual performance for the year.

 

*All discretionary adjustments within the 10% (of the calculated award amount)
being made by the President and Chief Executive Officer will be reviewed and
approved by the Board of Directors.

 

 7 

 